Dismissed and Memorandum Opinion filed September 15, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00528-CV
____________
 
TRAVIS HARRIS, Appellant
 
V.
 
ALTA PINE FOREST, Appellee
 

 
On Appeal from County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 991273
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed June 7, 2011.  No clerk’s
record has been filed.  The clerk responsible for preparing the record in this
appeal informed the court appellant did not make arrangements to pay for the
record.  
On August 11, 2011, notification was transmitted to all
parties of the court’s intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex. R. App.
P. 37.3(b).
Appellant has not provided this court with proof of payment
for the record. Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Brown, Boyce, and McCally.